Smith, Judge.
Appellant Cofer complains of the trial court’s exclusion of certain documentary evidence. However, the proffered evidence has not been made part of the record, and we therefore have nothing to review. "A basic rule of appellate procedure is that no appellate court can rule on *73the exclusion of evidence unless it is aware of what was excluded.” 11 EGL 304, Evidence, § 10 (Civil) (1979 Rev.); Wood v. Hamilton, 109 Ga. App. 608 (5) (137 SE2d 61) (1964).
Argued April 4, 1979
Decided September 4, 1979.
Arthur K. Bolton, Attorney General, Russell N. Sewell, Jr., Daryl A. Robinson, Assistant Attorneys General, for appellant.
William R. Parker, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.